IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0186
                               Filed January 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FRANCISCO M. VILLA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      Defendant appeals district court’s denial of his motion to correct illegal

sentence. AFFIRMED.



      Chad R. Frese and C. Aron Vaughn of Kaplan & Frese, LLP,

Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Bower, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


SCOTT, Senior Judge.

      In 1999, Francisco Villa, then a minor, was charged with second-degree

sexual abuse, in violation of Iowa Code sections 709.1 and 709.3 (1999). Villa

pled guilty. His sentence included an obligation to register as a sex offender

pursuant to section 692A.103. In 2015, Villa challenged that requirement by filing

a motion to correct an illegal sentence. The district court denied the motion.

Villa now appeals.

      Villa claims the registration requirement imposed upon him as a juvenile

sex offender constitutes cruel and unusual punishment in violation of the Eighth

Amendment to the United States Constitution and article I, section 17 of the Iowa

Constitution. See U.S. Const. amend. VIII; Iowa Const. art. I, § 17. Our review is

de novo. See State v. Ragland, 836 N.W.2d 107, 113 (Iowa 2013).

      We were presented with an identical challenge in State v Graham, No. 15-

1464, 2016 WL 3556539, at *6–7 (Iowa Ct. App. June 29, 2016). There we held

mandatory lifetime sex offender registration is not cruel and unusual punishment.

See Graham, 2016 WL 3556539, at *6–7. For the reasons set forth in Graham,

and because we approve of the reasons and conclusions in the district court’s

order and a full opinion would not augment or clarify existing case law, we affirm

without further opinion. See Iowa Ct. R. 21.26(1)(d), (e).

      AFFIRMED.